Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  May 4, 2018                                                                           Stephen J. Markman,
                                                                                                   Chief Justice

  156180                                                                                      Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
                                                                                             Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                     Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                         Justices

  v                                                          SC: 156180
                                                             COA: 330710
                                                             Wayne CC: 15-004825-FC
  DORIAN LAMARR PRICE,
           Defendant-Appellant.

  _____________________________________/

       On order of the Court, the application for leave to appeal the June 1, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the defendant’s convictions under MCL 750.82 and MCL
  750.84 violate double jeopardy; (2) whether MCL 750.82 and MCL 750.84 contain
  contradictory and mutually exclusive provisions such that the Legislature did not intend a
  defendant to be convicted of both crimes for the same conduct, compare People v Miller,
  498 Mich. 13, 18-26 (2015) with People v Doss, 406 Mich. 90, 96-99 (1979); (3) whether
  the Court of Appeals in People v Davis, 320 Mich. App. 484 (2017), erred in recognizing a
  rule against mutually exclusive verdicts in Michigan, see generally United States v
  Powell, 469 U.S. 57, 69 n 8 (1984); State v Davis, 466 S.W.3d 49 (Tenn, 2015); and (4)
  whether that rule is applicable to the facts of this case.

         In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.
                                                                                                               2


       We direct the Clerk to schedule the oral argument in this case for the same future
session of the Court when it will hear oral argument in People v Davis (Docket No.
156406).

       The Prosecuting Attorneys Association of Michigan and the Criminal Defense
Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 4, 2018
       a0501
                                                                             Clerk